Case 1:19-cr-00463-DLC Document 186 Filed 01/15/21 Page 1 of 1
oe ease Tr 2scrQ0463-DLC Document 184 Filed 01/14/21 Page 1 of 1

nenwscuusrer MEMO ENDORSED.

SUITE 2C
555 N.E. 158 STREET
MIAMI, FLORIDA 33132

  

i TL
a

NEIL M. SCHUSTER * TELEPHONE (305) 416 - 0324
ANDREW HORN TELECOPIER (305) 416 - 0325
OF COUNSEL e-mailneil@neilmschuster,com

*ALSO ADMITTED IN COLORADO &
DISTRICT GF COLUMBIA.

January 14, 2021

FILED VIA ECF
Honorable Denise L. Cote Fe f " ‘| y
United States District Judge NY c ai Jog

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re: = United States v. Zalmund Zirkind, 88 19 Cr. 463 (DLC)
Application for Leave to Permit Defense Counsel to Enter the Courthouse with
Computers
Sentencing: January 15, 2021

Dear Judge Cote:

This letter is respectfully written to request the opportunity for both defense counsel, Neil
M. Schuster and Johanna Zapp, to enter the Courthouse with computers in order to have a backup
system to present a video that addresses sentencing related issues. Counsel has confronted certain
problems and has been unable to overcome those issues with presenting this video in advance to

the Court.
Respectfully submitted,
5/ Neil M, Schuster
Neil M. Schuster
NMS:asnd

cc: All parties by ECF

f f.

hie favs i
dhs fbi lg
f

rf oly
PELE RE Pe

: f
f Lert ftp
[ie At

 
